[Cite as State v. Eversole, 2017-Ohio-8436.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               VAN WERT COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                             CASE NO. 15-17-03

        v.

SANDRA K. EVERSOLE,                                     OPINION

        DEFENDANT-APPELLANT.




                Appeal from Van Wert County Common Pleas Court
                          Trial Court No. CR-16-07-072

                       Judgment Reversed and Cause Remanded

                           Date of Decision: November 6, 2017




APPEARANCES:

        Blaise Katter for Appellant

        John Hatcher for Appellee
Case No. 15-17-03


PRESTON, P.J.

         {¶1} Defendant-appellant, Sandra K. Eversole (“Eversole”), appeals the

March 8, 2017 judgment entry of sentence of the Van Wert County Common Pleas

Court. For the reasons that follow, we reverse.

         {¶2} On May 14, 2016, Officer Adam F. Wehage (“Officer Wehage”) of the

Van Wert City Police Department initiated a traffic stop of the vehicle operated by

Eversole after Officer Wehage observed Eversole commit a marked-lanes violation

while travelling on Westwood Drive in Van Wert, Ohio. (Nov. 29, 2016 Tr. at 14,

17-18). Following field-sobriety tests, Eversole was arrested for operating a motor

vehicle while under the influence of alcohol or drugs (“OVI”). (Id. at 20-24).

Officer Wehage secured Eversole with handcuffs and placed her in the rear-

passenger compartment of his patrol vehicle. (Id. at 24). While Eversole was

handcuffed in the rear-passenger compartment of Officer Wehage’s patrol vehicle,

Officer Wehage searched Eversole’s vehicle “for evidence of narcotics use” because

he “believed she was under the influence of drugs or narcotics.” (Id.). Officer

Wehage found drugs and drug paraphernalia inside Eversole’s purse. (Id. at 25).

         {¶3} On July 8, 2016, the Van Wert County Grand Jury indicted Eversole on

one count of possession of heroin in violation of R.C. 2925.11(A), (C)(6)(a), a fifth-

degree felony, with an automobile-forfeiture specification. (Doc. No. 3).1 Eversole


1
  Based on facts contained in the record, Eversole was convicted of OVI in a separate case that is not part of
the record in this case.

                                                     -2-
Case No. 15-17-03


appeared for arraignment on October 24, 2016 and entered a plea of not guilty.

(Doc. No. 13).

        {¶4} On November 1, 2016, Eversole filed a motion to suppress evidence.

(Doc. No. 17). Specifically, Eversole requested that the heroin found from the

search of her vehicle be suppressed. (Id.). In her motion to suppress, Eversole

argued that it was unreasonable for Officer Wehage to search her vehicle incident

to her arrest for OVI for evidence of that offense based on Arizona v. Gant, 556 U.S.
332, 129 S. Ct. 1710 (2009). (Id.).2 In Gant, the Supreme Court of the United States

determined that “[p]olice may search the passenger compartment of a vehicle

incident to a recent occupant’s arrest only if it is reasonable to believe that the

arrestee might access the vehicle at the time of the search or that the vehicle contains

evidence of the offense of arrest.” Gant at syllabus. The trial court held a hearing

on Eversole’s motion to suppress evidence on November 29, 2016. (Nov. 29, 2016

Tr. at 12); (Doc. No. 30). The State filed its memorandum in opposition to

Eversole’s motion to suppress evidence on December 12, 2016. (Doc. No. 27). On

December 22, 2016, Eversole filed her response to the State’s memorandum in

opposition to her motion to suppress evidence. (Doc. No. 28). The trial court denied

Eversole’s motion to suppress evidence on January 10, 2017. (Doc. No. 30).



2
  In addition to arguing that Officer Wehage’s search of her vehicle was improper under Arizona v. Gant,
556 U.S. 332, 129 S. Ct. 1710 (2009), Eversole argued that the State could not rely on inevitable doctrine
discovery or an inventory search of the vehicle because her vehicle was left at the scene.

                                                  -3-
Case No. 15-17-03


           {¶5} On January 25, 2017, Eversole withdrew her plea of not guilty and

entered a no-contest plea. (Doc. Nos. 33, 34). In exchange for her change of plea,

the State agreed to dismiss the automobile-forfeiture specification.3 (Doc. No. 33).

On January 27, 2017, the trial court accepted Eversole’s no-contest plea and found

her guilty. (Doc. No. 34).

           {¶6} On March 8, 2017, the trial court sentenced Eversole to five years of

community control. (Doc. No. 37).

           {¶7} Eversole filed her notice of appeal on April 5, 2017. (Doc. No. 51).

She raises one assignment of error for our review.

                                         Assignment of Error

           The Trial Court Erred by Overruling the Motion to Suppress.

           {¶8} In her assignment of error, Eversole argues that the trial court erred by

denying her motion to suppress the heroin as evidence. Eversole argues that the

search of her vehicle resulting in discovery of the heroin was conducted without a

warrant and not pursuant to any exception to the warrant requirement under the

Fourth Amendment.                Relying on Gant, 556 U.S. 332, Eversole makes two

arguments on appeal. First, she argues that the trial court erred by concluding “that

the search incident to arrest warrant exception applied to a stated policy of searching

every vehicle of every OVI arrest, for evidence of additional crimes without any



3
    The State entered a nolle prosequi on the specification on March 9, 2017. (Doc. No. 47).

                                                      -4-
Case No. 15-17-03


objective connection or nexus to the vehicle.” (Appellant’s Brief at 3). Second, she

argues that Officer Wehage lacked a reason to believe that evidence of the crime of

arrest—OVI—would be found in her vehicle. For the reasons below, we conclude

that Officer Wehage’s search of Eversole’s vehicle—which led to the discovery of

the heroin inside her purse—was not lawfully conducted under the search-incident-

to-a-lawful-arrest exception of the Fourth Amendment’s warrant requirement.

       {¶9} A review of the denial of a motion to suppress involves mixed questions

of law and fact. State v. Burnside, 100 Ohio St. 3d 152, 2003-Ohio-5372, ¶ 8. At a

suppression hearing, the trial court assumes the role of trier of fact and, as such, is

in the best position to evaluate the evidence and the credibility of witnesses. Id. See

also State v. Carter, 72 Ohio St. 3d 545, 552 (1995). When reviewing a ruling on a

motion to suppress, “an appellate court must accept the trial court’s findings of fact

if they are supported by competent, credible evidence.” Burnside at ¶ 8, citing State

v. Fanning, 1 Ohio St. 3d 19 (1982). With respect to the trial court’s conclusions of

law, however, our standard of review is de novo, and we must independently

determine whether the facts satisfy the applicable legal standard. Id., citing State v.

McNamara, 124 Ohio App. 3d 706 (4th Dist.1997).

       {¶10} The Fourth Amendment to the United States Constitution, as applied

to the states through the Fourteenth Amendment, and Ohio Constitution, Article I,

Section 14, generally prohibits warrantless searches and seizures, and any evidence


                                         -5-
Case No. 15-17-03


that is obtained during an unlawful search or seizure will be excluded from being

used against the defendant. State v. Steinbrunner, 3d Dist. Auglaize No. 2-11-27,

2012-Ohio-2358, ¶ 12, citing Mapp v. Ohio, 367 U.S. 643, 649, 81 S. Ct. 1684

(1961). The Fourth Amendment does not explicitly provide “that violations of its

provisions against unlawful searches and seizures will result in the suppression of

evidence obtained as a result of such violation, but the United States Supreme Court

has held that the exclusion of evidence is an essential part of the Fourth

Amendment.” State v. Jenkins, 3d Dist. Union No. 14-10-10, 2010-Ohio-5943, ¶ 9,

citing Mapp at 649 and Weeks v. United States, 232 U.S. 383, 394, 34 S. Ct. 341

(1914).

       {¶11} Warrantless searches “‘are per se unreasonable,’ ‘subject only to a few

specifically established and well-delineated exceptions.’” Gant, 556 U.S. at 338,

quoting Katz v. United States, 389 U.S. 347, 357, 88 S. Ct. 507 (1967). “Among the

exceptions to the warrant requirement is a search incident to a lawful arrest.” Id. at

338, citing Weeks v. United States, 232 U.S. 383, 392, 34 S. Ct. 341 (1914). “The

search-incident-to-arrest exception has two rationales: protecting arresting officers

and safeguarding evidence that the arrestee might conceal or destroy.” State v.

Adams, 144 Ohio St. 3d 429, 2015-Ohio-3954, ¶ 182, citing Gant at 339. See also

Chimel v. California, 395 U.S. 752, 763, 89 S. Ct. 2034 (1969) (noting that searches

incident to arrest are reasonable “in order to remove any weapons [the arrestee]


                                         -6-
Case No. 15-17-03


might seek to use” and “in order to prevent [the] concealment or destruction of

evidence”).

       {¶12} “The United States Supreme Court defined the scope of a search

incident to arrest in Chimel and stated that an officer making a lawful custodial

arrest may search ‘the arrestee’s person and the area “within his immediate

control”—construing that phrase to mean the area from within which he might gain

possession of a weapon or destructible evidence.’” State v. Caulfield, 2d Dist.

Montgomery No. 25573, 2013-Ohio-3029, ¶ 27, quoting Chimel at 763. “Later, in

New York v. Belton, 453 U.S. 454, 101 S. Ct. 2860 (1981), the United States Supreme

Court explained that once a police officer ‘has made a lawful custodial arrest of the

occupant of an automobile, he may, as a contemporaneous incident of that arrest,

search the passenger compartment of that automobile.’” Id., quoting Belton at 460.

       {¶13} In Gant, the United States Supreme Court revisited Belton and

clarified the scope of a lawful search incident to arrest. See Gant at 342-343. In

Gant, the Court concluded that “[p]olice may search a vehicle incident to a recent

occupant’s arrest only if the arrestee is within reaching distance of the passenger

compartment at the time of the search or it is reasonable to believe the vehicle

contains evidence of the offense of arrest.” (Emphasis added.) Id. at 351. Accord

State v. Grubb, 186 Ohio App. 3d 744, 2010-Ohio-1265, ¶ 18 (3d Dist.).




                                         -7-
Case No. 15-17-03


       {¶14} “At a suppression hearing, the State bears the burden of establishing

that a warrantless search and seizure falls within one of the exceptions to the warrant

requirement, and that it meets Fourth Amendment standards of reasonableness.”

Steinbrunner, 2012-Ohio-2358, at ¶ 12, citing City of Xenia v. Wallace, 37 Ohio

St.3d 216 (1988), at paragraph two of the syllabus, State v. Kessler, 53 Ohio St. 2d
204, 207 (1978), and City of Maumee v. Weisner, 87 Ohio St. 3d 295, 297 (1999).

       {¶15} Because Eversole was handcuffed and detained in Officer Wehage’s

patrol vehicle, the issue in this case is whether Officer Wehage could reasonably

have believed that evidence of the crime of arrest might be found in Eversole’s

vehicle. Compare State v. Leak, 145 Ohio St. 3d 165, 2016-Ohio-154, ¶ 17 (“Here,

there is no question that Leak was arrested, secured, and not within reaching

distance of the car prior to the search of the car. The question then becomes whether

it was reasonable to believe that the car contained evidence of Leak’s offense of

arrest—domestic violence.”); Thomas v. Plummer, 489 Fed.Appx. 116, 121 (6th

Cir.2012); United States v. Reagan, 713 F. Supp. 2d 724, 727 (E.D.Tenn.2010) (“In

this case, it is uncontested that Ranger Garner’s search occurred after the Defendant

was arrested and secured in the back of a patrol car. Accordingly, the Court finds

that the Defendant was not within reaching distance of the passenger compartment

of her vehicle at the time of Ranger Garner’s search. Thus, the only issue for the

Court’s resolution is whether it was reasonable for Ranger Garner to believe that the


                                         -8-
Case No. 15-17-03


Defendant’s vehicle contained evidence of the offense for which she was arrested,

DUI.”).

       {¶16} The United States Supreme Court did not provide an independent

explanation of the meaning of the phrase “reason to believe” or explain when it is

reasonable for a law enforcement officer to believe that the passenger compartment

of a vehicle might contain evidence of the crime for which the vehicle’s occupant

was arrested, which has created a host of uncertainties. See Gant at 356, 364 (Alito,

J., dissenting); Reagan at 727-728 (“The Supreme Court has not expressly clarified

the meaning of the phrase ‘reasonable to believe’ as it is used in Gant, nor has it

expounded on when it is reasonable for a law enforcement officer to believe that the

passenger compartment of a vehicle contains evidence of the crime for which the

vehicle’s occupant was arrested. * * * The Supreme Court’s reticence has led to

confusion among the lower federal courts and various state courts.”). See also

Megginson v. United States, 556 U.S. 1230, 129 S. Ct. 1982 (2009) (Alito, J.,

dissenting from decision to grant, vacate, and remand) (“This case thus appears to

present an important question regarding the meaning and specificity of the

reasonable suspicion requirement in Gant. Because of the ambiguity of the new

Gant test and the frequency of roadside arrests, I would grant certiorari in this case

to provide much needed clarification.”). Indeed, “Gant itself gives little guidance”

in its “relatively scant exposition”:


                                         -9-
Case No. 15-17-03


       “In many cases, as when a recent occupant is arrested for a traffic

       violation,” the Court explained, “there will be no reasonable basis to

       believe the vehicle contains relevant evidence. But in others * * * the

       offense of arrest [a drug crime for instance] will supply a basis for

       searching the passenger compartment of an arrestee’s vehicle and any

       containers therein.”

Thomas at 121, quoting Gant at 344.

       {¶17} As a result of that ambiguity, courts have struggled to quantify the

suspicion standard required to permit searches incident to lawful arrests under

Gant’s evidence-of-the-crime-of-arrest search authorization.          Two primary

approaches    to   Gant’s     reason-to-believe   language   have   developed—the

“categorical” approach and the “reasonableness” approach. See id. at 121-122. See

also Reagan at 729; People v. Evans, 200 Cal. App. 4th 735, 746-747, 133
Cal. Rptr. 3d 323 (2011) (“Outside the context of minor traffic offenses, which Gant

held would not provide an evidentiary basis for a search, courts have generally

adopted one of two approaches to the question. Some courts have concluded or

implied that whether it is reasonable to believe offense-related evidence might be

found in a vehicle is determined solely by reference to the nature of the offense of

arrest, rather than by reference to the particularized facts of the case. Others have




                                         -10-
Case No. 15-17-03


required some level of particularized suspicion, based at least in part on the facts of

the specific case.”).

       {¶18} Describing the categorical approach, the Sixth Circuit Court of

Appeals noted, “Some courts hold that an officer could reasonably believe that a

vehicle contained evidence of the crime of arrest if, and only if, ‘the offense of arrest

of an occupant of a vehicle is, by its nature, for a crime that might yield physical

evidence.’” (Emphasis added.) Thomas at 121, quoting Brown v. State, 24 So. 3d
671, 681 (Fla.App.2009) and citing People v. Nottoli, 199 Cal. App. 4th 531, 553,

130 Cal. Rptr. 3d 884 (2011), State v. Cantrell, 149 Idaho 247, 254, 233 P.3d 178

(2010) (“Cantrell was arrested for DUI, and the DUI supplied the basis for the

search.”), citing Brown, and United States v. Oliva, S.D.Tex. C.R. No. C-09-341,

2009 WL 1918458, *6 (July 1, 2009). See also Reagan at 729, citing Brown at 679

(“‘we hold that “reasonable belief,” as used in Gant, is solely determined from the

nature of the offense of arrest’”), Cantrell at 183-185 (“relying []on Brown and

holding that a search incident to a DUI arrest was lawful under Gant ‘because the

offense of the arrest [, DUI,] will supply a basis for searching the passenger

compartment of an arrestee’s vehicle and any containers therein, and because a DUI

is an offense for which police could expect to find evidence in the passenger

compartment”), Cain v. Arkansas, 2010 Ark.App. 30, 373 S.W.3d 392, 396 (2010)

(“reasoning that a search incident to a DUI arrest was lawful under Gant because


                                          -11-
Case No. 15-17-03


‘an open container could have been found in appellant’s vehicle’”), Cain at 399

(Brown, J., dissenting) (“‘the majority sends the message’” that officers can search

a vehicle incident to a lawful arrest for DUI ‘without anything more prompting such

a search’”), and Oliva at *6 (“differentiating between a case where a defendant is

arrested for a ‘routine traffic violation’ and a case where a defendant is arrested for

driving while intoxicated, and holding that in the latter case ‘it would be reasonable

for officers to search the vehicle for evidence of driving while intoxicated, including

open or empty containers’”).

         {¶19} In adopting the categorical approach, the court in Brown “reasoned

that the [United States] Supreme Court intended to give its imprimatur to a system

of classifying criminal offenses into two distinct groups: those that ‘by [their] nature

* * * might yield physical evidence,’ and those ‘for which there is no physical

evidence.’” Reagan at 731, quoting Brown at 678, 681-682. Gant provided the

[court in Brown] with one example of an offense in the former group, and six

specific examples of offenses in the latter group.”4 Id. “It is clear that the [court in



4
  “In Gant, the Supreme Court stated that the offenses of arrest in Belton and Thornton ‘will supply a basis
for searching the passenger compartment of the arrestee’s vehicle and any containers therein.’” Reagan at
731, quoting Gant at 344. “In Belton, the offense of arrest was unlawful possession of marijuana.” Id., citing
Belton, 453 U.S. at 456. “In Thornton, the offense of arrest was unlawful possession of marijuana and crack
cocaine.” Id., citing Thornton, 541 U.S. at 618. “Accordingly, the [court in Brown] reasoned that the
Supreme Court meant to classify unlawful possession of a controlled substance as a criminal offense that ‘by
[its] nature * * * might yield physical evidence.’” Id., quoting Brown at 681. “On the other side of the
criminal offense dichotomy, Gant specified six criminal offenses ‘for which there is no physical evidence.’”
Id., quoting Brown at 681. As such, the court in Brown “reasoned that the Supreme Court meant to classify
minor traffic violations—specifically (1) driving without a seatbelt fastened, (2) failing to secure passenger
children in seatbelts, (3) driving without a license, (4) failing to provide proof of insurance, (5) speeding, and

                                                      -12-
Case No. 15-17-03


Brown] envisioned a dichotomy of criminal offenses.” Id. at 730. “The notion that

crimes can be categorized in this manner comes from the [court in Brown’s]

understanding of two passages from Gant—passages which themselves were

modeled on Justice Scalia’s concurring opinion in Thornton.” Id., citing Brown at

678 (“Our conclusion on this issue finds ample support in the concurring opinion of

Justice Scalia in Thornton.”).

        {¶20} Regarding the reasonableness approach, the Sixth Circuit noted,

“Other courts have eschewed this categorical approach, reasoning instead that an

officer may search a vehicle ‘when it is reasonable to believe, based upon common

sense factors and the totality of the circumstances, that evidence of the offense of

the arrest is inside.’” Thomas at 121, quoting Reagan at 728 and citing People v.

Chamberlain, 229 P.3d 1054, 1057 (Colo.2010) (“The nature of the offense of arrest

is clearly intended to have significance, and in some cases it may virtually preclude

the existence of real or documentary evidence, but a broad rule automatically

authorizing searches incident to arrest for all other offenses cannot be reconciled

with the actual holding of Gant.”) and Evans, 200 Cal. App. 4th at 747-752 (adopting

the Chamberlain rationale). See also Taylor v. State, 224 Md.App. 476, 490, 121




(6) driving with a suspended license—‘as criminal offenses for which there is no physical evidence.’” Id.,
quoting Brown at 681-682.


                                                  -13-
Case No. 15-17-03


A.3d 167 (2015) (“Whether a belief is reasonable depends upon the totality of the

circumstances, rather than a categorical rule.”).

       {¶21} Recognizing potential application difficulties, the court in Reagan

disagreed with adopting the categorical approach adopted in Brown for three

reasons:

            First, any attempt to categorize every criminal offense as being

       either one that might yield physical evidence or one for which there is

       no physical evidence runs into interpretive problems. It is relatively

       easy to decide that certain criminal offenses, like the six minor traffic

       violations * * * are offenses for which there is no physical evidence.

       But it is more difficult to decide whether a criminal offense such as

       telephone harassment “by [its] nature * * * might yield physical

       evidence.” Reasonable people could disagree about exactly what can

       be considered “physical evidence,” and about whether there “might”

       be any physical evidence of telephone harassment.

            Second, even if it were possible to simply classify criminal

       offenses using the Brown dichotomy, the only method for determining

       which offenses fit in each class would be a series of decisions rendered

       by various courts throughout the country. This piecemeal approach

       to classifying offenses could lead to jurisprudential inconsistencies.


                                         -14-
Case No. 15-17-03


      For example, a court in one state may determine that a certain crime

      per se might yield physical evidence, while a court in another state

      may decide that the very same crime is, per se, a crime for which there

      is no physical evidence. Moreover, because there are myriad criminal

      offenses, such piecemeal classification could create uncertainty

      among law enforcement officers. Further complicating this problem

      is the fact that many common criminal offenses have different

      elements or are defined with different terminology across different

      jurisdictions.

           The third, and most significant, problem with the rule of Brown

      is that its application to a particular case might produce unreasonable

      or unintended results. Brown held that incident to the lawful arrest of

      the occupant of a vehicle, law enforcement officers may search the

      passenger compartment of that vehicle and any containers therein

      when the offense of arrest is, by its very nature, an offense that might

      yield physical evidence. This rule could actually allow police to

      search a vehicle passenger compartment incident to an arrest when it

      is wholly unreasonable to believe that evidence of the offense of arrest

      is inside, but the nature of the offense per se makes a search

      permissible.


                                       -15-
Case No. 15-17-03


Reagan at 732, quoting Brown at 681.

       {¶22} Indeed, Courts following the reasonableness approach have done so

because the categorical approach would create “a non-case-specific test [that] would

suffer from objections similar to those that Gant condemned in the broad reading of

Belton.” Chamberlain at 1057. As support, those jurisdictions point to “[t]he

[United States Supreme] Court’s use of phrases [in Gant] like ‘reasonable to

believe’ and ‘reasonable basis to believe’ [as] further indication that it intends some

degree of articulable suspicion, a standard which it has previously acknowledged in

its Fourth Amendment jurisprudence as meriting official intrusion.” Id.

       {¶23} However, the challenge underlying the reasonableness approaches lies

with the Court’s failure to explain the quantum of suspicion required. See, e.g.,

Taylor, 224 Md.App. at 488-489 (discussing the quantum of suspicion standards

applied to justify searches under Gant’s reason-to-believe rule—a preponderance of

the evidence, probable cause, and the reasonable suspicion for a stop-and-frisk

search under Terry v. Ohio, 392 U.S. 1, 21, 88 S. Ct. 1868 (1968)); 3 Wayne R.

LaFave, Search And Seizure, Section 7.1(d) (5th Ed.2016). See also State v. Price,

6th Dist. Sandusky No. S-11-037, 2013-Ohio-130, ¶ 32 (Yarbrough, J., concurring)

(discussing Gant’s reason-to-believe suspicion standard); Reagan at 728 (discussing

the standards applied to Gant’s reason-to-believe rule).        The majority of the

jurisdictions that have addressed the issue have concluded that Gant’s reasonable-


                                         -16-
Case No. 15-17-03


to-believe standard requires less than probable cause, “‘because otherwise Gant’s

evidentiary rationale would merely duplicate the “automobile exception,” which the

Court specifically identified as a distinct exception to the warrant requirement.’”

Taylor, 224 Md.App. at 489, quoting United States v. Vinton, 594 F.3d 14, 25 (D.C.

Cir.2010), citing Gant at 347. See also Evans at 748-749 (“While [the reasonable-

to-believe] language is often used synonymously with probable cause, in light of the

automobile exception, which already provides an exception to the warrant

requirement whenever police have probable cause to believe an automobile contains

evidence of a crime, a requirement of probable cause in this context would render

the entire second prong of the Gant search-incident-to-arrest exception

superfluous.”). “‘Rather, the “reasonable to believe” standard probably is akin to

the “reasonable suspicion” standard required to justify a Terry search.’” Taylor,

224 Md.App. at 489, quoting Vinton at 25, citing Adams v. Williams, 407 U.S. 143,

146, 92 S. Ct. 1921 (1972) (“noting that a Terry search is permissible if the officer

has reason to believe that the suspect is armed and dangerous”). See Price at ¶ 32

(noting that the “standard appears closer to ‘reasonable suspicion’ than to probable

cause); Reagan at 728 (construing Gant’s reason-to-believe standard as the

functional equivalent of the reasonable-belief standard), citing United States v.

Pruitt, 458 F.3d 477, 482 (6th Cir.2006); Evans at 749 (“because the majority [in

Gant] at several points requires only a reasonable belief that evidence ‘might’ be


                                       -17-
Case No. 15-17-03


found, it seems more likely that the Court intended a lesser degree of suspicion

commensurate with that sufficient for limited intrusions, like investigatory stops”),

citing Chamberlain at 1057 and 3 LaFave at Section 7.1(d). See also Megginson,
556 U.S. at 1230 (Alito, J. dissenting) (referring to Gant’s reason-to-believe

exception as “the reasonable suspicion requirement”).

       {¶24} Indeed, courts following the reasonableness approach have construed

Gant’s reason-to-believe standard under the “reasonable suspicion” standard

required to justify a search under Terry. See Evans at 749, citing Chamberlain at

1057 and Vinton at 25 (“Rather, the ‘reasonable to believe’ standard probably is

akin to the ‘reasonable suspicion’ standard required to justify a Terry search.”),

citing Adams v. Williams, 407 U.S. 143, 146, 92 S. Ct. 1921 (1972) (“noting that a

Terry search is permissible if the officer ‘has reason to believe that the suspect is

armed and dangerous’” (Emphasis added)); Taylor, 224 Md.App. at 489-490; 3

LaFave at Section 7.1(d). See also Reagan at 728. “Accordingly, the officer’s

assessment of the likelihood that there will be relevant evidence inside the car must

be based on more than “a mere hunch,” but “falls considerably short of [needing to]

satisfy[ ] a preponderance of the evidence standard.” Vinton at 25, quoting United

States v. Arvizu, 534 U.S. 266, 274, 122 S. Ct. 744 (2002). See also 3 LaFave at

Section 7.1(d). As a result, courts following the reasonableness approach apply a

number of considerations in determining whether law enforcement had reason to


                                        -18-
Case No. 15-17-03


believe evidence of the crime of arrest might be found in the vehicle. See Taylor,

224 Md.App. at 490 (applying factors, including “(1) a police officer’s training and

experience; (2) the lack of an innocent explanation for a driver’s seemingly illicit

behavior; and (3) the nature of the crime of arrest” to determine the reasonableness

of a search incident to arrest); Reagan at 733, fn.7 (“Many different facts may

provide a law enforcement officer with reason to believe that evidence of DUI is

located inside the passenger compartment of a vehicle.             Examples include

observations of the driver drinking while driving, observations of an open container

of alcohol in plain view inside the passenger compartment, statements made by the

occupants of the vehicle indicating that an open container is in the passenger

compartment, the smell of alcohol emanating from within the passenger

compartment, or indications that the driver was traveling from a location such as a

recreational area or campground where alcohol is not available unless it is

transported in by private vehicle.”).

       {¶25} The outcome of this case primarily depends on which of the two

approaches to Gant’s reason-to-believe language we follow, and secondarily

depends on how we classify the offense of OVI. This case presents this court with

an issue of first impression as to whether OVI is the type of offense that will, by its

nature, provide law enforcement a reason to believe they will find evidence of the

crime in a vehicle or whether it is the type of offense where a particularized


                                         -19-
Case No. 15-17-03


consideration of the circumstances surrounding the offense is necessary. Clearly,

there is a divergence in federal and state case law deciding which approach to apply,

especially with respect to OVI offenses. Compare Thomas, 489 Fed.Appx. at 121

(“Courts following Brown have consistently held that an officer who arrests a driver

for operating under the influence has a reasonable belief that there will be evidence

of operating under the influence in the car.”), citing Cantrell, 233 P.3d at 185

(“Cantrell was arrested for DUI, and the DUI supplied the basis for the search.”)

and Oliva, 2009 WL 1918458, at *6 (“holding that, because [the] officer arrested

defendant for driving while intoxicated, [the] search of vehicle was permissible”),

Cain, 373 S.W.3d at 397 (concluding that “an open container of alcohol could have

been found in appellant’s vehicle, making the officer’s search permissible under

Gant”), and Evans at 750 (concluding that “when a driver is arrested for driving

under the influence, or being under the influence, it will generally be reasonable for

an officer to believe evidence related to that crime might be found in the vehicle”)

with Reagan at 733 (“The Court finds that it is not reasonable to believe that

evidence of DUI is inside the passenger compartment of a vehicle based solely upon

the nature of the charge or the existence of evidence that the vehicle’s driver is

intoxicated.”) and United States v. Taylor, 49 A.3d 818, 824 (D.C.2012) (declining

to follow the categorical approach and holding “that officers must have reasonable,

articulable suspicion to conduct a vehicle search under the second prong of Gant”).


                                        -20-
Case No. 15-17-03


       {¶26} Although the Supreme Court of Ohio has not expressly decided which

approach to apply under Gant, the Court’s analysis in Leak is enlightening. 145
Ohio St. 3d 165, 2016-Ohio-154.         In particular, in addressing whether law

enforcement had reason to believe that the vehicle contained evidence of Leak’s

arrest, the Supreme Court of Ohio concluded that “[t]here is nothing in the record

that could have established a connection between the car that Leak was sitting in

prior to his arrest and the offense for which he was arrested.” Id. at ¶ 18. As such,

the Supreme Court of Ohio concluded that “the officer’s belief that the car contained

evidence of the domestic-violence charge unreasonable.” Id. This analysis hints

that the Supreme Court of Ohio would employ the reasonableness approach. We

conclude that Gant’s reason-to-believe test requires a court to determine whether

law enforcement had reason to believe, based on common sense and the totality of

the circumstances, that there may be evidence of the offense of the arrest in the

accused’s vehicle.

       {¶27} However, our inquiry in this case does not end with our conclusion to

apply the reasonableness approach because the offense of OVI does not neatly lend

itself toward a crime inherently providing a reasonable basis to search under Gant.

See Evans at 750 (“Gant teaches that ‘traffic violation[s]’ do not provide a

reasonable basis to search, whereas offenses in which there is evidence of drug

possession do.”), quoting Gant at 343-344. Evans illustrates this point. In that case,


                                        -21-
Case No. 15-17-03


the court concluded that the reasonableness approach is the appropriate framework

under which Gant should be applied, but went on to conclude that arrests for OVI,

alone, will provide a law enforcement officer with reason to believe that evidence

of the OVI might be found in the vehicle. Id. (“It is certainly logical and reasonable

to expect that items related to alcohol or drug consumption, such as alcoholic

beverage bottles or drug paraphernalia, might readily be contained in the intoxicated

driver’s car.). Although we agree that the reasonableness test is the appropriate

approach under which the second prong of Gant must be analyzed, we part company

with Evans on this point and follow the rationale of Reagan. See Reagan at 733-

734. Accordingly, we decline to conclude that OVI is the type of offense that will

always yield a reason to believe that law enforcement might find evidence of that

offense in a vehicle incident to the arrest of the operator. Stated another way, it is

not always logical and reasonable to expect that items related to alcohol or drug

consumption may be found in a vehicle after its operator is arrested for OVI.

       {¶28} For those reasons, we hold that law enforcement may only search a

vehicle incident to an OVI arrest when that law-enforcement officer has reason to

believe, based on common-sense factors and the totality of the circumstances, that

evidence of the offense of arrest is inside. Accord id. at 728. See Taylor, 224

Md.App. at 490; Taylor, 49 A.3d at 824-829. See also Price, 2013-Ohio-130, at ¶

17 (applying a totality-of-the-circumstances analysis to a search incident to a lawful


                                        -22-
Case No. 15-17-03


arrest under the second prong of Gant); Caulfield, 2013-Ohio-3029, at ¶ 33

(applying a totality-of-the-circumstances analysis to determine the reasonableness

of a search incident to arrest). That is, for law enforcement to justly search a vehicle

incident to an arrest for OVI, there must be additional indicators that alcohol was

being consumed, or drugs were being used, in the vehicle. See Taylor, 224 Md.App.

at 494. Without those additional indicators, a search incident to an OVI arrest is

unreasonable:

            For example, it is not too far-fetched to imagine a situation where

       a police officer observes a patron drink several beers in an

       establishment in a short period of time. If the police officer then

       observes the patron leave the establishment, get into a vehicle in the

       parking lot, and drive off, the officer has probable cause to pursue the

       vehicle, effect a traffic stop, and arrest the driver for DUI. Under the

       rule of Brown, whether the officer may lawfully search the passenger

       compartment of the vehicle without a warrant incident to that DUI

       arrest depends entirely on whether DUI is, by its very nature, a

       criminal offense that might yield physical evidence.

Reagan at 732, citing Brown at 678 (“It is clear * * * that the ‘nature of the charge’

is determinative of whether there exists a reasonable basis to search for evidence,




                                         -23-
Case No. 15-17-03


not whether there is some independent evidence that gives rise to a belief that the

particular vehicle contains evidence.”).

       {¶29} Finally, turning to Eversole’s case, we conclude that the trial court

erred by denying Eversole’s motion to suppress the heroin as evidence. When

analyzing the search-incident-to-a-lawful arrest exception to the Fourth Amendment

under the reason-to-believe prong of Gant, a three-step process has emerged: (1)

determining the underlying arrest; (2) determining whether that arrest was lawful;

and (3) determining whether law enforcement had reason to believe that evidence

of the crime of arrest may be found in the vehicle. See Thomas, 489 Fed.Appx. at

120 (noting that the reason-to-believe inquiry under Gant “has two steps. First, we

must decide what to treat as the crime of arrest. Then, we must determine whether”

law enforcement could have reasonably believed that evidence of the crime of arrest

might be found in the vehicle). See also State v. Whipple, 12th Dist. Clermont No.

CA2016-06-036, 2017-Ohio-1094, ¶ 15 (“in order for a search to be conducted

pursuant to the search incident to arrest exception, the underlying arrest must be

lawful”), citing State v. Willis, 12th Dist. Butler No. CA2012-08-155, 2013-Ohio-

2391, ¶ 24, citing Chimel at 753.

       {¶30} At the suppression hearing, the State offered the testimony of Officer

Wehage who testified that he has been a police officer with the City of Van Wert

for 11 years. (Nov. 29, 2016 Tr. at 14-15). Officer Wehage testified that he


                                           -24-
Case No. 15-17-03


responded to a dispatch to Westwood Drive in Van Wert on May 14, 2016 after the

Van Wert City Police Department dispatch center received a report concerning

Eversole’s driving. (Id. at 16-17). Officer Wehage initiated a traffic stop of the

vehicle operated by Eversole after he witnessed Eversole commit a marked-lanes

violation. (Id. at 17-18). When asked about the marked-lanes violation, Eversole

informed Officer Wehage that she was “concerned with some money issues.” (Id.

at 19). Based on Officer Wehage’s suspicion that Eversole was under the influence

of alcohol or drugs, he conducted field-sobriety tests of Eversole. (Id. at 18-24, 28).

       {¶31} Officer Wehage testified that he

       place[d] [Eversole] under arrest, put her into handcuffs per

       department policy and made sure that the handcuffs were finger

       gapped and double locked and behind her back[,] advised her of her

       Miranda rights, which she claimed that she understood[,] and she was

       placed in the rear seat of [Officer Wehage’s] vehicle.

(Id. at 24). After Eversole was secured in the rear seat of Officer Wehage’s patrol

vehicle, he “went back up to her vehicle and conducted a search of the interior of

the vehicle” “because she was arrested for Operating a Vehicle Impaired and [he]

was looking for elements of her impairment.” (Id.). According to Officer Wehage,

“In this case, I believed that she was under the influence of drugs or narcotics, so I




                                         -25-
Case No. 15-17-03


was going to look for evidence of narcotics use.” (Id.). Officer Wehage further

clarified,

       The search after she was arrested for the OVI was just to look for

       elements of the crime that she was arrested for, being the OVI and this

       case again, I was searching for items of narcotics or prescription drugs

       or anything that would show why she would be possibly [sic]

       impaired, not on alcohol, but on a drug.

(Id. at 29).

       {¶32} Officer Wehage testified that he found items that he suspected to be

drugs and drug paraphernalia inside of Eversole’s purse, which was inside

Eversole’s vehicle. (Id. at 25). Specifically, Officer Wehage “located a snort tube

and it was inside of a glass case, like a set of glasses case.” (Id.). He further testified

that he continued to search “the pocketbook where she got her driver’s license out

of [and] located another snort tube and there was also a folded up piece of gum

wrapper” containing an “off white powder residue which is consistent with

narcotics.” (Id.).

       {¶33} After Officer Wehage finished searching Eversole’s vehicle, he

transported her to the police department. (Id. at 26).

       {¶34} On cross examination, Officer Wehage testified that he did not observe

any items in plain view inside Eversole’s vehicle that he would consider contraband


                                           -26-
Case No. 15-17-03


and Eversole did not admit that there was any contraband inside her vehicle. (Id. at

31). He testified that the only reason he searched Eversole’s vehicle was because

she was arrested for OVI and he was searching “for elements of the OVI.” (Id.).

According to Officer Wehage, it is “standard policy” to search a vehicle when a

person is arrested for OVI. (Id. at 32). Officer Wehage did not make any “separate

observations” indicating that Eversole was impaired on drugs other than his opinion

that she was impaired on drugs. (Id.). Officer Wehage further testified that

Eversole’s vehicle was not impounded when she was arrested. (Id. at 31).

      {¶35} On re-direct examination, Officer Wehage testified that he has had

experience with OVI arrests involving narcotics use. (Id. at 33). He testified that

he searched Eversole’s vehicle because he believed—based on his experience with

OVI offenses involving narcotics use—that the vehicle contained evidence relevant

to the OVI offense. (Id. at 33-34). Regarding his belief, Officer Wehage testified:

      When you arrest somebody for operating a vehicle impaired, as I

      explained earlier, such as with alcohol, one, you can have the odor of

      alcohol coming from out of the vehicle, that’s also an indicator of an

      open container as everybody wants to explain the [sic], sometimes you

      get odors, like with marijuana, you have the odor of marijuana, either

      raw marijuana or burnt marijuana, they could be exiting the vehicle,

      which, even without an OVI arrest is probable cause to search inside


                                       -27-
Case No. 15-17-03


       of a vehicle. In this case here, opiates does not limit yourself only to

       illegal narcotics. It could be pills in a pill bottle. There could be some

       other form of odorless opiate use. In this case, an odor alone coming

       from the vehicle, I don’t need that because again, if it was pills that

       she would have been taking, I don’t know if you’ve ever smelled a

       pill bottle, you can’t really smell a big difference in pills that contain

       opiates compared to a powder of opiate, an opiate powder. In this

       case here, as I, as I did locate inside the vehicle, there was snort tubes,

       there could be other items that could be associated with it such as

       cutting, a lot of people use glass or a surface to cut the items up on,

       there could be spoons that were used to cook up the heroin. Those are

       items that could be concealed very easily inside the vehicle and not be

       in plain view.

(Id. at 35).

       {¶36} Eversole does not dispute the lawfulness of her arrest or that the crime

of arrest was OVI. As such, at issue in this case is whether Eversole’s vehicle was

properly searched incident to her arrest. We conclude that it was not. There is no

competent, credible evidence in the record justifying Officer Wehage’s search of

Eversole’s vehicle incident to her arrest—that is, there is no competent, credible

evidence in the record that the State met its burden of proving that Officer Wehage


                                          -28-
Case No. 15-17-03


had reason to believe, based on common-sense factors and the totality of the

circumstances, that evidence of Eversole’s OVI arrest was inside her vehicle.

Officer Wehage did not articulate any particularized reason why he believed that

Eversole’s vehicle contained evidence of OVI. Compare Reagan, 713 F. Supp. 2d at

733 (“In this case, Ranger Garner did not articulate any particularized reason why

he believed that the Defendant’s vehicle contained evidence of DUI.”). See also

Taylor, 49 A.3d at 827 (“There was no testimony that appellee was nervous, that he

made furtive gestures, or that he appeared to be attempting to hide something in the

vehicle.”); Caulfield, 2013-Ohio-3029, ¶ 32 (“Other than the traffic violation, there

was no criminal activity observed, and there was no contraband discovered prior to

the search of the vehicle.”).

       {¶37} Officer Wehage provided two reasons why he searched Eversole’s

vehicle: (1) it is the police department’s “standard policy” to search an operator’s

vehicle incident to his or her arrest for OVI and (2) he believed that the vehicle

contained evidence relevant to the OVI offense based on his experience with OVI

offenses involving narcotics use. Neither of these reasons is particularized to

Eversole or the circumstances of this case. See Reagan at 733. See also State v.

Sheridan, 3d Dist, Allen No. 1-10-50, 2011-Ohio-6011, ¶ 8 (concluding that it was

unreasonable to search Sheridan’s vehicle incident to his arrest because “the officer

testified that he conducted the search of the vehicle after the arrest, but did not say


                                         -29-
Case No. 15-17-03


why he conducted the search. He merely testified that he went to investigate the

vehicle”). Based on our conclusion above that law enforcement may only search a

vehicle incident to an OVI arrest when that law-enforcement officer has reason to

believe, based on common-sense factors and the totality of the circumstances, that

evidence of the offense of the arrest is inside, a police department’s standard policy

does not provide a reasonable basis to search and is contrary to Gant. Furthermore,

although a law-enforcement officer’s general prior experience is one of the

common-sense factors to consider when deciding the reasonableness of his or her

belief that evidence of specific crime is located inside a vehicle’s passenger

compartment, that general prior experience alone is not enough to establish a

reasonable belief that evidence of OVI is contained in a vehicle. See Reagan at 733;

Taylor, 49 A.3d at 827 (concluding that a law enforcement officer’s experience

involving OVI arrests alone is insufficient to provide a reasonable basis to search

the vehicle incident to arrest for OVI).

       {¶38} Therefore, there is no competent, credible evidence in the record

providing an evidentiary basis for Officer Wehage’s search of Eversole’s vehicle.

Compare Leak, 145 Ohio St. 3d 165, 2016-Ohio-154, at ¶ 18 (“There is nothing in

the record that could have established a connection between the car that Leak was

sitting in prior to his arrest and the offense for which he was arrested.”); Caulfield

at ¶ 33 (“In this case, the totality of the circumstances would not cause an officer to


                                           -30-
Case No. 15-17-03


reasonably believe that the vehicle contained evidence of criminal activity.”). For

these reasons, the search of Eversole’s vehicle was unreasonable within the meaning

of the Fourth Amendment. Leak at ¶ 18. As such, the trial court erred by denying

Eversole’s motion to suppress the heroin as evidence.

      {¶39} Eversole’s assignment of error is sustained.

      {¶40} Having found error prejudicial to the appellant herein in the particulars

assigned and argued in her assignment of error, we reverse the judgment of the trial

court and remand for further proceedings.

                                                           Judgment Reversed and
                                                                Cause Remanded

ZIMMERMAN, J., concurring separately.

      {¶41} I write separately to reinforce the rule of law set forth in Arizona v.

Gant, 556 U.S. 332, 129 S. Ct. 1710 (2009). As noted in the lead opinion, Judge

Preston identifies Arizona v. Gant as the seminal case relative to the scope of a

lawful search incident to arrest. Such search (incident to arrest) however, may be

attacked if found to be improper under a reason-to-believe analysis. As such, law

enforcement must provide a particularized explanation as to why they believe an

arrested person’s vehicle may contain evidence of the arrested offense to justify

their search. This is the gravamen of Gant and answers why this case must be

reversed.



                                       -31-
Case No. 15-17-03


       {¶42} In contrast, the dissent states otherwise and opines that an OVI arrest,

by itself, ipso facto, gives rise to search a vehicle. This logic is flawed under a plain

reading of Gant.



SHAW, J., dissents.

       {¶43} I respectfully dissent from the majority opinion. While I acknowledge

that there is some case authority that would support the majority’s position, I think

the greater weight of the case authority from courts throughout the United States,

and the more persuasive reasoning, supports an affirmance in this case. Therefore,

I would affirm the trial court’s judgment based on the following analysis.

                       Relevant Facts and Procedural History

       {¶44} On May 14, 2016, a man named Scott Campbell called the police to

report that he was following a 4-door brown Pontiac that had made several lane

violations. Campbell indicated that he had seen the driver of the Pontiac almost

cause a car wreck and that he was concerned for the welfare of the driver, which

happened to be Eversole. Campbell followed Eversole until she stopped at Citizens

National Bank.

       {¶45} Officer Adam Wehage of the Van Wert City Police Department was

dispatched to the area. He located Eversole’s vehicle and followed her when she

left the bank. Officer Wehage observed Eversole cross over the double yellow


                                          -32-
Case No. 15-17-03


center lines with both tires, prompting a vehicle in the other direction to move

toward the curb to avoid a collision. Officer Wehage indicated that he then

conducted a traffic stop of Eversole’s vehicle.

       {¶46} Officer Wehage approached Eversole’s vehicle from the passenger

side due to traffic and asked her if she noticed the vehicle she had just caused to

avoid her, and she responded that she did not because she was concerned with some

money issues with her check. Officer Wehage indicated that Eversole was “acting

very lethargic,” that her motion was “slow,” which were “items of concern” that

caught his attention. (November 29, 2016, Tr. at 19).

       {¶47} Officer Wehage then asked for Eversole’s license, registration and

insurance card. According to Officer Wehage, Eversole handed him her driver’s

license then just “stopped and had a blank stare on her face and didn’t produce

anything else.” (November 29, 2016, Tr. at 19). Officer Wehage then had Eversole

exit the vehicle and took her over to the sidewalk to perform field sobriety tests.

       {¶48} Before performing standard field sobriety tests, Officer Wehage

checked Eversole’s eyes and her pupil size.           Officer Wehage indicated that

Eversole’s eyes were “droopy,” red and bloodshot. (Id. at 20). Officer Wehage

indicated that Eversole’s pupils did not react to light from his flashlight at all, which

was a potential sign of opiate use.




                                          -33-
Case No. 15-17-03


       {¶49} Officer Wehage then performed the HGN test and noted that there was

a lack of smooth pursuit in both of Eversole’s eyes. Eversole told Officer Wehage

that she got off work late, had gotten up early and had been running errands, making

her tired.

       {¶50} Eversole then performed the “walk and turn” test, but because

Eversole had a problem with one of her feet the test was modified. Even with the

modification, Eversole “wasn’t able to stay in the starting position,” though Officer

Wehage did not know if Eversole’s claimed foot injury had anything to do with it;

nevertheless, Officer Wehage stated that Eversole’s failure was an indicator of

impairment. (November 29, 2016, Tr. at 22). Officer Wehage also noted other

indicators of impairment in Eversole’s walk and turn test, specifically that Eversole

was not able to touch heal to toe during the test and that she stopped between each

step to keep herself balanced.

       {¶51} Finally, Officer Wehage had Eversole perform the “one leg stand” test,

which involved holding her foot approximately 6 inches off of the ground and

counting to 30 seconds. Officer Wehage indicated that Eversole’s foot was only an

inch or two off the ground and that she had to put her foot down when she got to 13.

Officer Wehage stated that Eversole continued counting for multiple “seconds”

while the foot was on the ground. Officer Wehage also noted that by the time

Eversole got to 16, he had already reached a 30 second count, meaning that she was


                                        -34-
Case No. 15-17-03


counting at an extremely slow rate with a slow “body clock,” which he felt was

“[a]nother indicator of impairment and opiate use[.]” (November 29, 2016, Tr. at

24).

       {¶52} At that time Officer Wehage placed Eversole under arrest for

operating a vehicle impaired. Officer Wehage cuffed Eversole and placed her into

his vehicle, then “went back up to [Eversole’s] vehicle and conducted a search of

the interior[.]” (Id.). Officer Wehage testified that he was looking for elements of

impairment, specifically drugs or narcotics, as he believed Eversole was under the

influence of narcotics. Inside Eversole’s purse, officer Wehage located a powdery

substance that was later tested and found to contain heroin.

       {¶53} On July 8, 2016, Eversole was indicted in Van Wert County Common

Pleas Court for Possession of Heroin in violation of R.C. 2925.11(A)/(C)(6)(a), a

felony of the fifth degree. Eversole initially pled not guilty to the charge.

       {¶54} On November 1, 2016, Eversole filed a motion to suppress the heroin

that had been found in her purse, arguing that pursuant to Arizona v. Gant, 556 U.S.
332, 129 S. Ct. 1710 (2009), it was unreasonable for Officer Wehage to search

Eversole’s vehicle for evidence of her arrested offense—OVI.

       {¶55} A hearing was held on Eversole’s suppression motion. At the hearing

the State presented the testimony of Officer Wehage. After providing his primary




                                         -35-
Case No. 15-17-03


testimony, the State had Officer Wehage summarize why he got Eversole out of her

car and why he searched her vehicle. Officer Wehage testified as follows.

       Before I got her out of the vehicle, she was inside of the vehicle, she

       was very lethargic, again the prior driving history of her almost

       causing a crash, she wasn’t even aware of a vehicle that was coming

       at her where she almost got into a collision with it, when I asked her

       for her driver’s license, registration, proof of insurance, she was only

       able to provide me with her driver’s license and the[n] she started

       staring blankly and didn’t produce any of the other information for

       me.

       ***

       The search after she was arrested for the OVI was just to look for

       elements of the crime that she was arrested for, being the OVI and this

       case, again, I was searching for items of narcotics or prescription

       drugs or perhaps anything that would show why she would be possibly

       impaired, not on alcohol, but on a drug.

(November 29, 2016, Tr. at 28-29).

       {¶56} On cross-examination, Officer Wehage admitted that he did not notice

any suspicious “odors” coming from the vehicle, that Eversole made no admissions

regarding contraband being in the vehicle, and that he did not see any contraband in


                                        -36-
Case No. 15-17-03


plain view. Officer Wehage indicated that the sole justification for his search was

as part of an OVI arrest. However, on re-direct Officer Wehage acknowledged that

being arrested alone did not give him the right to search “anything;” rather, he

testified that he felt he had cause to believe that there was evidence in the vehicle

related to the OVI, specifically opiates. (November 29, 2016, Tr. at 36).

       {¶57} On January 10, 2017, the trial court issued a written decision

overruling Eversole’s suppression motion. The trial court was persuaded by Officer

Wehage’s testimony that Eversole was slow and lethargic, that her pupils were

unresponsive, that her driving qualified her for a lawful traffic stop and that she had

failed sobriety tests. The trial court found that under Gant, this evidence supported

a search incident to arrest to look for narcotic evidence related to the OVI.

       {¶58} After the trial court denied her suppression motion, Eversole pled no

contest to the charge of Possession of Heroin and she was convicted of that offense.

Eversole was sentenced to 5 years of community control. She then filed the instant

appeal challenging the trial court overruling her suppression motion.

                                Eversole’s Argument

       {¶59} In her assignment of error, Eversole argues that the trial court erred in

overruling her motion to suppress. Specifically, she contends that the Van Wert

City Police Department had a policy to search every vehicle every time there was

an OVI arrest and that such a policy of “unbridled discretion to rummage” is


                                         -37-
Case No. 15-17-03


unconstitutionally broad under Arizona v. Gant. Eversole also argues that, in this

case specifically, Officer Wehage lacked a reasonable belief that evidence of the

crime of arrest—OVI—would be found in her vehicle, thus it was error to permit

Officer Wehage to search it.

                                 Standard of Review

       {¶60} Appellate review of a motion to suppress presents a mixed question of

law and fact. State v. Burnside, 100 Ohio St. 3d 152, 2003-Ohio-5372, ¶ 8. When

considering a motion to suppress, the trial court assumes the role of trier of fact and

is therefore in the best position to resolve factual questions and evaluate the

credibility of witnesses. Id. citing State v. Mills, 62 Ohio St. 3d 357, 366 (1992).

Consequently, an appellate court must accept the trial court’s findings of fact if they

are supported by competent, credible evidence. Burnside at ¶ 8, citing State v.

Fanning, 1 Ohio St. 3d 19 (1982). Accepting these facts as true, the appellate court

must then independently determine, without deference to the conclusion of the trial

court, whether the facts satisfy the applicable legal standard. Id. citing State v.

McNamara, 124 Ohio App. 3d 706, 707 (4th Dist.1997).

                                       Analysis

       {¶61} The Supreme Court of the United States has emphasized that in every

case addressing the reasonableness of a warrantless search a reviewing court should

begin with the basic rule that, “ ‘searches conducted outside the judicial process,


                                         -38-
Case No. 15-17-03


without prior approval by judge or magistrate, are per se unreasonable under the

Fourth Amendment—subject only to a few specifically established and well-

delineated exceptions.’ ” (Emphasis sic.) Arizona v. Gant, 556 U.S. 332, 338, 129
S. Ct. 1710, 1716 (2009), quoting Katz v. United States, 389 U.S. 347, 357, 88 S. Ct.
507 (1967). Among the exceptions to the warrant requirement, and of particular

importance to this case, is a “search incident to a lawful arrest.” Id. citing Weeks v.

United States,232 U.S. 383, 392, 34 S. Ct. 341 (1914). “The exception derives from

interests in officer safety and evidence preservation that are typically implicated in

arrest situations.” Gant citing United States v. Robinson, 414 U.S. 218, 230-234,

94 S. Ct. 467 (1973); Chimel v. California, 395 U.S. 752, 763, 89 S. Ct. 2034 (1969).

       {¶62} In Arizona v. Gant, 556 U.S. 332, 129 S. Ct. 1710 (2009), the Supreme

Court of the United States sought to clarify the scope of a search of an automobile

incident to arrest. By way of factual background, the defendant in Gant was arrested

for driving on a suspended license. After he was handcuffed and placed into a police

car, his vehicle was searched incident to that arrest and officers found cocaine in the

pocket of a jacket in the back seat. The issue on appeal was whether such a search

could be justified under the holdings in Chimel v. California 395 U.S. 752, 89 S. Ct.
2034 (1969) and New York v. Belton, 453 U.S. 454, 101 S. Ct. 2860 (1981).

Ultimately the Court determined that the vehicle could not have evidence of the

crime of arrest as the driver was arrested for driving on a suspended license, thus


                                         -39-
Case No. 15-17-03


the search in that particular instance was not justified as a valid search incident to

arrest.

          {¶63} In reaching its conclusion, the Supreme Court of the United States

analyzed its prior decisions in Chimel and Belton. In Chimel, the Supreme Court of

the United States limited the scope of a warrantless search incident to arrest to the

arrestee’s person and the area within his or her “immediate control.” 395 U.S. at

763. Belton addressed what the concept of “immediate control” meant in the context

of a vehicle, which Chimel did not address. Belton concluded that “articles inside

the relatively narrow compass of the passenger compartment of an automobile are

in fact generally, even if not inevitably, within ‘the area into which an arrestee might

reach in order to grab a weapon or an evidentiary ite[m].’” 453 U.S. at 460.

          {¶64} In Gant, the Supreme Court of the United States noted that Belton was

“widely understood to allow a vehicle search incident to the arrest of a recent

occupant even if there [wa]s no possibility the arrestee could gain access to the

vehicle at the time of the search.” Gant at 341. The Court indicated that some lower

courts had misinterpreted Belton to allow searches of vehicles incident to every

arrest. Id. at 342-43. The Gant decision sought to clarify Belton’s holding by tying

a lawful search of a vehicle to the offense of arrest.

          {¶65} Gant’s holding thus set the current standard for searching a vehicle

incident to arrest as follows. “Police may search the passenger compartment of a


                                          -40-
Case No. 15-17-03


vehicle incident to a recent occupant’s arrest only if it is reasonable to believe that

[1] the arrestee might access the vehicle at the time of the search or [2] that the

vehicle contains evidence of the offense of arrest.” (Emphasis added). Gant at

syllabus.

       {¶66} To an extent, the Gant Court clarified its new holding regarding a

search of an automobile incident to arrest by emphasizing that the nature of the

arrested offense would be determinative in some cases as to whether an officer had

a reasonable belief that the vehicle contained evidence of the offense of arrest. “In

many cases, as when a recent occupant is arrested for a traffic violation, there will

be no reasonable basis to believe the vehicle contains relevant evidence.” (Emphasis

added.) Gant at 343-44, citing Atwater v. Lago Vista, 532 U.S. 318, 324, 121 S. Ct.
1536 (2001); Knowles v. Iowa, 525 U.S. 113, 118, 119 S. Ct. 484 (1998). This was

reinforced by the Gant decision itself, which found that driving on a suspended

license would not give officers authority to conduct a search incident to arrest.

However, Gant held that in other cases, “the offense of arrest will supply a basis for

searching the passenger compartment of an arrestee’s vehicle and any containers

therein.” (Emphasis added.) Gant at 344. In making this statement, the Court cited

two notable drug cases, Belton and Thornton v. United States, 541 U.S. 615, 124
S. Ct. 2127 (2004), though neither was an OVI/DUI/DWI. See Belton, 453 U.S. 454

(search of vehicle was lawful where defendants arrested for “unlawful possession


                                         -41-
Case No. 15-17-03


of marijuana”) and Thornton, 541 U.S. 615, 618 (search of defendant’s vehicle was

lawful where defendant was arrested after police officer discovered “three bags of

marijuana” and “a large amount of crack cocaine” on his person.).

         {¶67} Some courts across the United States5 have understood Gant’s

language that the offense of arrest will “supply” a basis for the search of an

automobile as creating a “categorical link” between the nature of the crime of arrest

and the right of an officer to search a vehicle incident to that arrest.6 Idaho v.

Cantrell, 149 Idaho 247, 233 P.3d 178 (2010); California v. Nottoli, 199
Cal. App. 4th 531, 130 Cal. Rptr. 3d 884 (2011). Courts that adhere to this line of

reasoning have found that an OVI—or a comparable DUI/DWI statute—supplies

the reason for a search incident to arrest under Gant, and thus such a search is lawful.

Idaho v. Cantrell, 149 Idaho 247, 254 (2010) (“In this case, Cantrell was arrested

for DUI, and the DUI supplied the basis for the search. * * * It was reasonable to

believe that evidence of the offense, e.g. alcohol containers or other evidence of

alcohol use, ‘might be found in the vehicle.’”); U.S. v. Martinez, 9th Cir. No. 10-

30015, 2010 WL 4386832, 403 Fed.Appx. 182, 183-84 (“The court below found


5
  Although at the time of this writing over 100 cases from Ohio courts cite Gant, no cases address the specific
issue before this Court regarding a search incident to an OVI arrest, and thus the majority opinion and I both
look to other jurisdictions for persuasive authority as to how Gant should be interpreted.
6
  Although not applying the “categorical link” approach, this approach was recognized as existing by State
v. Ewertz, 49 Kan. App. 2d 8, 305 P.3d 23 (2013), and Taylor v. Maryland, 448 Md. 242, 137 A.3d 1029
(2016). The Sixth Circuit Court of Appeals also recognized the existence of the categorical approach, and
the application of courts “consistently [holding] that an officer who arrests a driver for operating under the
influence has a reasonable belief that there will be evidence of operating under the influence in the car.”
Thomas v. Plummer, 6th Cir. No. 11-3165, 11-3181, 2012 WL 2897007, 489 Fed.App’x 116, 121. However,
the Sixth Circuit did not adopt either approach in the Thomas case, as it was not necessary for its decision.

                                                    -42-
Case No. 15-17-03


that Luedtke properly searched Martinez’s vehicle after arresting him for driving

under the influence of drugs. Because Luedtke was searching for evidence of drug

use, it is clear that he was searching for ‘evidence relevant to the crime of arrest.’

”); California v. Nottoli, 199 Cal. App. 4th 531,554 (2011) (“We conclude that the

search of the Acura incident to Reid’s arrest for being under the influence was lawful

under Gant based on the nature of that offense.”); U.S. v. Oliva, S.D. Texas No. C-

09-341, 2009 WL 1918458 (July 1, 2009) (“It would be reasonable for officers to

search the vehicle for evidence of driving while intoxicated, including open or

empty containers.”); Cain v. Arkansas, 2010 Ark.App. 30, 373 S.W.3d 392, 397

(2010) (“Since intoxication includes the use of controlled substances, the officers

acted reasonably by searching those areas within appellant’s reach as he sat in his

car in a deserted parking lot. The discovery of marijuana and methamphetamine

constituted evidence that he was using controlled substances[.]”); Heath v.

Commonwealth of Kentucky, Ky.App. No. 2011-CA-000515-MR, 2014 WL 891264

(“Here, Trooper McPherson was not ‘rummag[ing] at will[,]’ * * * [h]e conducted

a focused search[] for evidence of Heath being an impaired driver which is

permissible under Gant.”); Louisiana v. Cook, 83 So. 3d 1259 (La.App.2012) (“The

observed impairment of the driver * * * while clearly involving alcohol, raises the

considerable possibility for the involvement of other drugs used by the defendant.

It is therefore reasonable to believe that evidence of the crime of arrest * * * would


                                        -43-
Case No. 15-17-03


be located in the vehicle being unlawfully operated by the arrestee and in her

purse.”).7

         {¶68} These courts would seemingly find that an OVI—or DUI/DWI—is

inherently different than the type of offense in Gant, driving with a suspended

license, which was a routine traffic offense. In the case of an OVI, the preceding

cases reason that an officer is searching for “evidence related to defendant’s arrest

for driving while intoxicated,” whereas in the case of a routine traffic case, such as

driving with a suspended license or speeding, nothing in the vehicle would

constitute evidence of the offense. Oliva, supra.

         {¶69} Other courts have not applied a “categorical” approach under Gant in

OVI/DUI/DWI situations, electing not to focus on the language in Gant that some

offenses will “supply a basis” for a search incident to arrest, focusing exclusively

on Gant’s language that it be “reasonable to believe * * * that the vehicle contains

evidence of the offense of arrest.” See Taylor v. Maryland, 448 Md. 242, 137 A.3d
1029 (2016). These courts have likened Gant’s “reasonable to believe” language to

the “reasonable suspicion” standard, and thus these courts would determine that if

an officer has a reasonable articulable suspicion that the vehicle may contain




7
  Cook notes that the defendant was placed “under arrest for driving while intoxicated after the officer smelled
alcohol and conducted a field sobriety test on the defendant.” 83 So. 3d at 1260. Where the officer smelled
alcohol is not clarified. If the smell of alcohol was coming from the vehicle, it would provide an additional
fact not present in this case, though Cook would still seem to hold that the offense itself provided reason to
search incident to arrest.

                                                     -44-
Case No. 15-17-03


evidence of the offense of arrest, the officer can search the vehicle incident to that

arrest. Taylor v. Maryland, 448 Md. 242, 250-51 (2016); United States v. Taylor,

D.C. App. No. 12-CO-5, 49 A.3d 818, 824 (2012).

       {¶70} Notably, the reasonable suspicion standard “requires only that it be

reasonable to believe that evidence ‘might’ be found, a level of certainty comparable

to that required for Terry stops.” (Emphasis sic.) United States v. Taylor, supra, 49
A.3d 818, 824, citing Terry v. Ohio, 392 U.S. 1, 30, 88 S. Ct. 1868 (1968). It is a

lesser standard than probable cause and “ ‘considerably less than a preponderance

of the evidence,’ ” but still “ ‘more than a mere ‘hunch’ or ‘gut feeling[.]’ ’ ” Taylor

at 824, quoting Pinkey v. United States, 851 A.2d 479, 493 (D.C.2004) (additional

citation omitted), Bennett v. United States, 26 A.3d 745, 751 (D.C.2011) (additional

citation omitted).

       {¶71} In this case, if we were to apply the categorical approach under Gant

that some courts have, our analysis would end with the fact that an OVI is a crime

for which evidence might be discovered in the vehicle, unlike driving with a

suspended license, and thus the search would be valid. Stated another way, rather

than arbitrarily severing phrases within the language of the Gant standard, it seems

more likely that in any unified reading of Gant, the “categorical” approach is simply

saying that in certain offenses for which evidence of the arrest could be present,

such as OVI, it is inherently “reasonable to believe” that such evidence is present in


                                         -45-
Case No. 15-17-03


the vehicle. See Idaho v. Cantrell, 149 Idaho 247, 254; see also State v. Grubb, 3d

Dist. Defiance No. 4-9-32, 2010-Ohio-1265 (wherein this Court found that pursuant

to Gant a search incident to arrest for driving under suspension was unlawful as the

vehicle could not have evidence of that offense to justify a search.)

       {¶72} On the other hand, if we were to solely rely upon the “reasonable to

believe” language of Gant, we would look at the totality of the circumstances and

determine if the officer had a specific reasonable articulable suspicion in addition

to the mere nature of the offense, to justify the search of a vehicle incident to arrest.

Thus for example, the highest Court in Maryland, has found that an officer’s

knowledge and experience of finding evidence related to an OVI (DUI) in a

passenger compartment of a vehicle could lead to a reasonable articulable suspicion

justifying a search if a vehicle incident to arrest. Taylor v. Maryland, 448 Md. 242,

250-251 (2016).

       {¶73} However, at least two federal courts have interpreted the “reasonable

to believe” language of Gant to require additional specific, articulable facts in

addition to the basis of the arrest before a search of an automobile incident to arrest

would be justified. In United States v. Taylor, 49 A.3d 818 (2012), the D.C. Court

of Appeals affirmed the suppression of evidence where a defendant was arrested for

OVI and his vehicle was searched incident to that OVI arrest. The Taylor court

determined that officers lacked a particularized reason to believe that the defendant


                                          -46-
Case No. 15-17-03


had alcohol specifically in the car given that it was possible that the defendant had

become intoxicated elsewhere. The Taylor court essentially determined that an

officer’s supposition that vehicles sometimes contain alcohol or narcotics when the

driver is arrested for OVI was insufficient to justify a search of a vehicle incident to

arrest under Gant. United States v. Taylor, 49 A.3d 818, 827-828.

       {¶74} In United States v. Reagan, E.D. Tenn. No. 3:10-PO-22, 713
F. Supp. 2d 724 (2010), the Eastern District of Tennessee similarly found that there

must be a “particularized and articulable reason to believe that evidence of DUI is

contained inside” the searched vehicle before a search incident to arrest is permitted

under Gant. Reagan at 733. The Eastern District of Tennessee found that an

officer’s testimony that alcohol was occasionally found in vehicles following the

arrest of drivers who were driving under the influence was not particularized enough

to justify a search of a vehicle incident to arrest. Id.

       {¶75} Taylor and Reagan would thus require particularized and articulable

reasons beyond the driver’s intoxication or arrest for an OVI offense, and seemingly

beyond an officer’s experience finding alcohol or narcotics in a vehicle when a

driver is arrested for OVI, in order to justify the search of a vehicle incident to an

OVI arrest. These courts seem to be placing an additional requirement on Gant that

does not exist in its text, namely that there must be an additional step beyond the

nature of the offense, even when the nature of the offense is not a traffic offense,


                                          -47-
Case No. 15-17-03


and further, an additional step beyond the officer’s experience finding alcohol or

narcotics in a vehicle incident to an OVI arrest. See California v. Nottoli, 199
Cal. App. 4th 531, 553 (“Although these federal district courts were focused on the

particularized facts, nothing in Gant suggests that the Supreme Court was adoption

a fact-intensive test similar to the reasonable suspicion standard established by Terry

v. Ohio[.]”); Brown v. Florida, Fl.App. No. 5D08-3196, 24 So. 3d 671 (“It is clear *

* * that the ‘nature of the charge’ is determinative of whether there exists a

reasonable basis to search for evidence, not whether there is some independent

evidence that gives rise to a belief that the particular vehicle contains evidence.”).

       {¶76} Notably, the “additional step” or additional evidence that the Taylor

and Reagan courts would require before permitting a lawful “search incident to

arrest” for OVI could often supply its own, independent basis for a search of a

vehicle, which would seem to undermine the necessity for a search incident to arrest

altogether. For example, requiring an officer to state that he saw an open container

in a vehicle or that he smelled burnt marijuana in a vehicle would almost

undoubtedly be particularized to the vehicle under Taylor and Reagan (at least much

more so than an officer’s general experience), but those facts alone, separate from

any OVI arrest and the facts leading to that OVI arrest, would justify searching a

vehicle under the higher standard of probable cause. State v. Moore, 90 Ohio St. 3d
47, 2000-Ohio-10 (“The smell of marijuana, alone, by a person qualified to


                                         -48-
Case No. 15-17-03


recognize the odor, is sufficient to establish probable cause to conduct a search.”);

State v. Laird, 9th Dist. Medina No. 3213-M, 2002-Ohio-311 (“Having an open

container of an alcoholic beverage * * * [provides] probable cause to search the

interior of the vehicle for additional open containers.”).

       {¶77} Thus, requiring an officer to have some additional fact beyond all of

the reasons that led the officer to arrest an individual for OVI and beyond the

officer’s experience finding alcohol or narcotics in a vehicle when arresting a driver

for OVI, seems counter-intuitive given the lower “reasonable to believe” standard

announced in Gant, if that standard was applied in lieu of a categorical approach.

Taylor and Reagan seem to ignore the “reasonable to believe” standard, which

would only require that evidence “might” be found in the vehicle.

       {¶78} The preceding caselaw indicates that Gant’s language has not been

consistently applied. At its broadest, courts find that Gant allows a search of a

vehicle incident to all OVI arrests because the OVI “categorically” supplies the

basis for the search. Other courts would find that as long as an officer has

experience finding alcohol or narcotics in conjunction with OVI arrests, the search

would be justified since all that is required is that the officer “might” find contraband

in the vehicle. Reading Gant the most narrowly, as the majority in this case does,

an officer would need a specific, particularized reason as to why he or she believes




                                          -49-
Case No. 15-17-03


alcohol or narcotics were in the vehicle in order to search it incident to an OVI arrest,

separate from the driver’s intoxication and the officer’s experience.

        {¶79} In addressing the disparate legal decisions and applying them to the

facts before us, I believe that the greater weight of authority and reason supports the

conclusion that under Gant, the OVI either supplies the basis for a search of a

vehicle incident to arrest or would be a factor to consider in establishing a reasonable

suspicion along with the officer’s experience, which would then support a search of

a vehicle incident to arrest. Regardless of which standard is applied in this case, I

would find that the search here was justified.

        {¶80} In this case, Officer Wehage testified as to the reasons he arrested

Eversole for OVI. That testimony included Eversole’s driving as observed by

Officer Wehage and the person who called about Eversole’s driving, Eversole’s

failure to notice a car that had to swerve to avoid her, her droopy eyes, her slow,

lethargic movements, her lack of pupil response to light, her slow body clock and

her failure on various sobriety tests.8 Officer Wehage also testified that he had

experience with OVIs and that he had reason to believe based on his experience that

Eversole’s vehicle would contain contraband.9 (November 29, 2016, Tr. at 34).

Officer Wehage testified that opiates could easily be in a pill bottle or something



8
 Eversole does not even dispute on appeal that Officer Wehage had probable cause to arrest her for OVI.
9
 Admittedly this testimony was elicited primarily through leading questioning on re-direct; however, no
objection was made.

                                                -50-
Case No. 15-17-03


similar concealed in Eversole’s vehicle.                     Officer Wehage testified that unlike

marijuana or alcohol, opiates could be in some “odorless” form, “which could be

concealed very easily inside the vehicle and not be in plain view.” (Id. at 35). The

trial court specifically found that Officer Wehage’s testimony was uncontroverted

and it also found the officer “truthful.” I would find that this testimony leading to

the OVI arrest both “supplies the basis” for the search in this case and supports a

reason to believe that the vehicle might contain evidence of the arrested offense.

         {¶81} Contrary to the construction of the majority, the Gant decision was

intended to prevent officers from searching a vehicle incident to arrest where the

search “categorically” had no connection to the offense. Routine traffic offenses

such as driving on a suspended license are unlikely to supply a basis to search a

vehicle incident to arrest because, as Gant stated, the vehicle cannot have evidence

of driving on a suspended license.10 In the case of an OVI, alcohol or narcotics

located in the vehicle could constitute evidence that could be used to

circumstantially prove the OVI offense. See Idaho v. Cantrell at 254.

         {¶82} Finally, I would note that the mere “possibility” that an OVI defendant

might have ingested the alcohol or opiate before getting into the vehicle, relied upon

in the reasoning of the majority, perhaps based upon federal case law, in my view,


10
  At least one court has interpreted Gant as meaning to classify only minor traffic violations, things such as
driving without a seatbelt fastened, failing to secure passenger children in seatbelts, driving without a license,
failing to provide proof of insurance, speeding, and driving with a suspended license. United States v.
Reagan, 713 F. Supp. 2d 724, citing the relevant interpretation from Florida v. Brown, 24 So. 3d at 681-82.

                                                      -51-
Case No. 15-17-03


constitutes an exceptionally weak basis upon which to require an officer to disregard

all of the foregoing factors indicating reasonable suspicion that evidence of OVI

might be in the vehicle. Indeed, I can think of no area in the criminal law where the

mere possibility of an alternative set of facts would outweigh the legitimate facts

establishing a reasonable suspicion.

       {¶83} For all of these reasons, I would overrule Eversole’s assignment of

error and affirm the trial court’s judgment. Thus I respectfully dissent.

/jlr




                                        -52-